Citation Nr: 0606972	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including pericarditis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas which denied the benefit sought on appeal.  The 
veteran, who had active service from August 1958 to August 
1960, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated in 
November 2003 and January 2005 submitted in connection with 
his current claim the veteran did not request a hearing 
before the BVA.  Subsequently, in a statement by the veteran 
submitted in May 2004, between the dates of those two 
documents, he requested that he be afforded a videoconference 
hearing at the RO.  However, the claims file was referred to 
the Board without affording the veteran an opportunity to 
appear for the requested hearing, although it is possible 
that the submission of the second VA Form 9 by the veteran 
could be construed as withdrawing his request for a 
videoconference hearing.  

Nevertheless, in a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) received at the BVA in 
February 2006, the veteran's representative requested that 
the veteran be afforded either a BVA hearing at the RO or a 
videoconference hearing, which ever could be arranged 
soonest.  Consequently, under the facts and circumstances of 
this case, and since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO or a videoconference hearing at 
the next available opportunity, whichever 
can be arranged soonest.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

